 

Exhibit 10.7.13

 

FORM OF PHH CORPORATION

 

2014 RESTRICTED STOCK UNIT

AWARD NOTICE

 

We are pleased to notify you that PHH Corporation (the “Company”) has awarded
you this 2014 Restricted Stock Unit (“RSU”) Award.  The RSUs represent the
Company’s unfunded and unsecured promise to issue shares of the Company’s Stock
at a future date subject to the terms and conditions of this Restricted Stock
Unit Award Notice (the “Award Notice”), the attached Restricted Stock Unit Award
Agreement (the “Agreement”) and the PHH Corporation Amended and Restated 2005
Equity and Incentive Plan, as amended (the “Plan”).  This Award Notice
constitutes part of, and is subject to, the terms and provisions of the
Agreement and the Plan.  Capitalized terms used but not defined in this Award
Notice shall have the meanings set forth in the Agreement or the Plan.

 

 

Grantee:

 

[                      ]

 

 

 

Participant #:

 

[                      ]

 

 

 

Grant Date:

 

[                      ]

 

 

 

Number of RSUs:

 

[                      ]

 

 

 

Settlement Date:

 

Within ninety (90) days following the date such RSUs become vested in accordance
with the below schedule.

 

 

 

Vesting Schedule:

 

Subject to the provisions of the Agreement and the Plan, and provided that you
remain continuously employed with the Company through the vesting dates set
forth below, the RSUs shall become vested in accordance with the below schedule.

 

Vesting Date

 

Percent of RSUs that become
vested on the Vesting Date

 

 

 

The date that is [18 Months] after Grant Date:

 

[40%]

 

 

 

The date that is [36 Months] after Grant Date:

 

[60%]

 

As this Award is not being offered to all employees, the Company encourages you
to keep the fact and amount of the Award confidential (with the exception of
your spouse, tax and/or legal advisors, accountant, or others who may need this
information in the furtherance of your relevant job duties).

 

- 1 -

--------------------------------------------------------------------------------


 

We congratulate you on the recognition of your importance to our organization
and its future.

 

PHH CORPORATION

 

AGREED TO AND ACCEPTED

 

 

 

By:

 

By:

 

 

 

 

 

Name:

 

Name:

Title:

 

 

Date:

 

Date:

 

 

RETAIN THIS NOTIFICATION AND YOUR AWARD AGREEMENT WITH

YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

 

- 2 -

--------------------------------------------------------------------------------


 

PHH CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

PHH Corporation, a Maryland corporation (the “Company”) has granted to the
individual (the “Grantee”) named in the Restricted Stock Unit Award Notice to
which this Restricted Stock Unit Award Agreement (the “Agreement”) is attached,
an award consisting of restricted stock units relating to the Company’s common
stock, par value $0.01 per share, (“RSUs”) subject to the terms and conditions
set forth in the Award Notice and this Agreement.  This Restricted Stock Unit
Award (the “Award”) has been granted pursuant to Section 6(b)(iv) of the PHH
Corporation Amended and Restated 2005 Equity and Incentive Plan, as amended (the
“Plan”).

 

WHEREAS, the Human Capital and Compensation Committee of the Board of Directors
of the Company (the “Committee”) has the authority under and pursuant to the
Plan to grant and establish the terms of awards to eligible employees of the
Company and its Subsidiaries; and

 

WHEREAS, the Committee desires to grant an Award to the Grantee, subject to the
terms and conditions of the Plan, the Award Notice, and this Agreement.

 

In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:

 

1.         The Plan.  This Award is granted pursuant to the Plan.  A copy of the
prospectus for the Plan is attached hereto and the terms of the Plan are hereby
incorporated in this Agreement.  Terms used in this Agreement which are not
defined in this Agreement shall have the meanings used or defined in the Plan.

 

2.         Grant of Award.

 

a.         Subject to the terms and conditions set forth in the Plan and this
Agreement, the Grantee is hereby granted this Award.

 

b.         The Grantee is not required to make any monetary payment (other than
applicable tax withholding, if any, and payment of the par value of the Stock,
if required by law) as a condition to receiving shares of Stock issued upon
settlement of the Award.

 

c.         If the Grantee has not signed a restrictive covenant agreement in a
form acceptable to the Company by no later than December 20, 2013, the Award
shall be forfeited.  For this purpose, if the Grantee has signed a restrictive
covenant agreement that is still in effect in connection with the receipt of an
award under the Plan since September 1, 2012, the signing of such agreement will
be deemed to have met the requirement of this paragraph and the terms of that
restrictive covenant agreement shall remain in full force and effect.

 

3.         Vesting.  Notwithstanding any other provision of the Plan or
Agreement to the contrary, except as provided in Section 5, the Award shall vest
in accordance with the Vesting Schedule set forth in the Award Notice attached
hereto.

 

4.         Termination of Employment.  Notwithstanding any other provision of
the Plan or Agreement to the contrary, except as provided in Section 5, upon the
termination of the Grantee’s

 

- 1 -

--------------------------------------------------------------------------------


 

employment with the Company and its Subsidiaries for any reason whatsoever, the
Award, to the extent not yet vested, shall immediately and automatically
terminate and no settlement will occur.

 

5.         Settlement.

 

a.         Form of Settlement.  Except in the case of a Change in Control, the
Company shall issue to the Grantee a number of shares of common stock that are
equal to the number of vested RSUs, as described in the Award Notice, after any
adjustments as provided under Section 5 of the Plan upon settlement of the
Award; provided, however, that the Grantee shall remain required to remit to the
Company such amount that the Company determines is necessary to meet all
required minimum withholding taxes.  In the case of a settlement following a
Change in Control, as described in 5b. and 5d. below, any vested RSUs shall be
settled in cash.

 

b.         Termination Without Cause or Retirement. If the Grantee’s employment
is terminated prior to the final Vesting Date (i) by the Company and its
Affiliates without Cause (as defined in this paragraph b.) or (ii) due to the
Grantee’s voluntary resignation from the Company and its Affiliates on or after
attaining age sixty-five (65) (a “Retirement”), any unvested portion of the
Award shall vest and all underlying RSUs will be settled on the Settlement
Date.  In addition, if a Change in Control (as defined in subsection d.) occurs
after such termination without Cause or Retirement, while the Grantee is not
employed by the Company or an Affiliate, and prior to the final Vesting Date,
the settlement of the RSUs will be accelerated and they will be settled as soon
as practicable after the Change in Control.  Notwithstanding the foregoing, in
the event the Grantee violates any non-competition, non-solicitation,
non-disclosure, or other restrictive covenant agreement with the Company, its
Affiliates, or its Subsidiaries prior to the Settlement Date or Change in
Control, then the Grantee shall not be vested in any portion of the Award and
the entire Award will be forfeited.

 

Notwithstanding anything contained in this Award to the contrary, the Grantee’s
transfer to a Subsidiary that is not an Affiliate prior to the occurrence of a
Change in Control will not be deemed a termination of employment without Cause
or a resignation for purposes of this paragraph b.  Instead, the Grantee will
continue to be considered employed for purposes of the vesting provisions of
this Award during the period the Grantee is employed by such Subsidiary;
provided, however, if a Change in Control occurs prior to the final Vesting Date
while the Grantee is employed by a Subsidiary that is not an Affiliate (and not
employed by the Company or an Affiliate), the RSUs will be accelerated and they
will be settled as soon as practicable after the Change in Control.

 

For purposes of this Award, “Cause” means any one of the following: (1) a
material failure of the Grantee to substantially perform the Grantee’s duties
with the Company or its Subsidiaries (other than failure resulting from
incapacity due to physical or mental illness); (2) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against, or
relating to the assets of, the Company or its Subsidiaries; (3) conviction (or
plea of nolo contendere) of a felony or any crime involving moral turpitude;
(4) repeated instances of negligence in the performance of the Grantee’s job or
any instance of gross negligence in the performance of the Grantee’s duties as
an employee of the Company or one of its Subsidiaries; (5) any breach by the
Grantee of any fiduciary obligation owed to the Company or any Subsidiary or any
material element of the Company’s Code of Business Ethics and Conduct or other

 

- 2 -

--------------------------------------------------------------------------------


 

applicable workplace policies; or (6) failure by the Grantee to perform
Grantee’s job duties for the Company or any Subsidiary to the best of Grantee’s
ability and in accordance with reasonable instructions and directions from the
Board or its designee, and the reasonable workplace policies and procedures
established by the Company or any Subsidiary, as applicable, from time to time.

 

c.         Death or Disability. If, prior to the final Vesting Date, (i) the
Grantee’s employment is terminated due to the death of the Grantee or (ii) the
Grantee becomes subject to a Disability, any unvested portion of the Award shall
vest and be settled as soon as practicable following the Grantee’s death or
becoming subject to a Disability.

 

For purposes of this Award, the Grantee is subject to a “Disability” if the
Grantee is (1) unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (2) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company and its Affiliates.

 

d.         Change in Control.  If a Change in Control occurs while the Grantee
is employed with the Company or its Affiliates and the Grantee’s employment is
terminated prior to the final Vesting Date and within two years after the Change
in Control (i) by the Company and its Affiliates without Cause (as defined in
Section 5b.), (ii) due to the Grantee’s resignation for Good Reason (as defined
in this subsection d.), or (iii) due to the Grantee’s Retirement, any unvested
portion of the Award shall vest and be settled as soon as practicable following
the termination of employment.

 

For purposes of this Award, “Change in Control” means the occurrence of any of
the following:

 

(i)         the acquisition by any person (or by more than one person acting as
a group) of stock of the Company that, together with the stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of Company stock (excluding any acquisition by any person (or
more than one person acting as a group) that already owns more than 50% of the
total fair market value or total voting power of the Company’s stock) that
constitutes a “change in the ownership” of the Company under Code Section 409A
and the regulations thereunder;

 

(ii)        one person (or more than one person acting as a group) acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition) ownership of the Company’s stock possessing 30% or more of
the total voting power of the Company’s stock in a manner that constitutes a
“change in effective control” of the Company under Code Section 409A and the
regulations thereunder;

 

(iii)       a majority of the members of the Company’s Board of Directors are
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the Board of Directors before the date
of appointment or

 

- 3 -

--------------------------------------------------------------------------------


 

election in a manner that constitutes a “change in effective control” of the
Company under Code Section 409A and the regulations thereunder; or

 

(iv)       one person (or more than one person acting as a group) acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition) assets from the Company that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition(s) in a manner
that constitutes a “change in the ownership of a substantial portion of the
assets” of the Company under Code Section 409A and the regulations thereunder.

 

For purposes of this Award, “Good Reason” means any one of the following (i) a
material diminution in Grantee’s base compensation (from the amount in effect on
the date of the Change in Control); (ii) a material diminution in authority,
duties, or responsibilities of Grantee; (iii) a material diminution in the
budget over which Grantee retains authority; (iv) a material change in the
geographic location at which Grantee is required to perform services; and
(v) any other action or inaction that constitutes a material breach of this
Agreement; provided, however, that for the Grantee to be able to resign for
“Good Reason,” the Grantee must give the Company notice of the above conditions
within 90 days after the condition first exists,  the Company must not have not
remedied the condition within 30 days after receiving written notice, and the
Grantee must resign within 60 days after the Company’s failure to remedy.

 

Notwithstanding anything in the Plan, the Award, this Agreement, or any other
agreement (written or oral) to the contrary, if Grantee is a “specified
employee” (within the meaning of Code Section 409A) on the date of termination
of employment, any payments made with respect to such termination of employment
under this Award will be delayed to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code, and such payments or benefits will be paid
or distributed to Grantee during the five-day period commencing on the earlier
of: (i) the expiration of the six-month period measured from the date of
Grantee’s termination of employment, or (ii) the date of Grantee’s death.  Upon
the expiration of the applicable six-month period under
Section 409A(a)(2)(B)(i) of the Code, all payments deferred pursuant to this
paragraph will be paid to Grantee (or Grantee’s estate, in the event of
Grantee’s death) in a lump sum payment.  Any remaining payments and benefits due
under the Award will be paid as otherwise provided in the Award.

 

The provisions of this paragraph d. are subject to the applicable provisions of
paragraph b. as they relate to the Grantee’s transfer of employment to a
Subsidiary that is not an Affiliate.

 

e.         Certificate Registration.  The certificate for the shares issued in
settlement of the Award shall be registered in the name of the Grantee, or, if
applicable, in the names of the Grantee’s heirs.

 

f.          Restrictions on Grant of the Award and Issuance of Shares.  The
grant of this Award and issuance of shares of Stock upon settlement of the Award
shall be subject to and in compliance with all applicable requirements of
federal, state, or foreign law with respect to such securities.  No shares of
Stock may be issued hereunder if the issuance of such shares would

 

- 4 -

--------------------------------------------------------------------------------


 

constitute a violation of any applicable federal, state, or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed.  The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance of any shares subject to the Award shall relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained.  As a condition to the
settlement of the Award, the Company may require the Grantee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

g.         Fractional Shares.  The Company shall not be required to issue
fractional shares upon the settlement of the Award.

 

h.         Dividend Equivalents.  No dividend equivalents will be paid with
respect to the Award.

 

i.          Definition of Affiliate.  For purposes of this Section, “Affiliate”
means any entity that, together with the Company, is part of the “service
recipient” within the meaning of Code Section 409A and the regulations
thereunder.

 

6.         Tax Obligations.  As a condition to the granting of the Award and the
settlement thereof, the Grantee agrees to remit to the Company or any of its
applicable Subsidiaries such sum as may be necessary to discharge the Company’s
or such Subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award.  Accordingly, the Grantee agrees to
remit to the Company or an applicable Subsidiary any and all required minimum
withholding taxes.  To satisfy such obligation, Grantee agrees to have the
Company withhold a number of whole shares of Stock otherwise deliverable to
Grantee in settlement of the Award having a Fair Market Value, as of the date on
which the tax withholding obligations arise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates determined by the Company.

 

7.         No Rights to Continued Employment; Loss of Office.  Neither this
Agreement nor the Award shall be construed as giving the Grantee any right to
continue in the employ of the Company or any of its Subsidiaries, or shall
interfere in any way with the right of the Company to terminate such
employment.  Notwithstanding any other provision of the Plan, the Award, this
Agreement or any other agreement (written or oral) to the contrary, for purposes
of the Plan and the Award, a termination of employment shall be deemed to have
occurred on the date upon which the Grantee has a “separation from service”
within the meaning of Section 409A of the Code following the provision of any
notification of termination or resignation from employment, and without regard
to any period of notice of termination of employment (whether expressed or
implied) or any period of severance or salary continuation.  Notwithstanding any
other provision of the Plan, the Award, this Agreement, or any other agreement
(written or oral) to the contrary, the Grantee shall not be entitled (and by
accepting an Award, thereby irrevocably waives any such entitlement), by way of
compensation for loss of office or otherwise, to any sum or other benefit to
compensate the Grantee for the loss of any rights under the Plan as a result of
the termination or expiration of an Award in connection with any termination of
employment.  No amounts earned

 

- 5 -

--------------------------------------------------------------------------------


 

pursuant to the Plan or any Award shall be deemed to be eligible compensation in
respect of any other plan of the Company or any of its Subsidiaries, except as
may otherwise be provided therein.

 

8.         Rights as a Stockholder.  The Grantee shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Award until the date such shares are actually issued (as evidenced by a stock
certificate or an appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions, or other rights for which the record date is prior to
the date such certificate is issued, except as provided in Section 5 of the
Plan.

 

9.         Clawback.  This Award and any stock issued or cash paid pursuant to
this Award is expressly subject to any “clawback policy” now or hereafter
adopted by the Board or its designee, as may be amended from time to time, or
any recoupment permitted or required by law.

 

In addition, until such time subsequent to the Grant Date that the Company
adopts a “clawback policy” that is applicable to the Grantee that expressly
supersedes this paragraph, this Award shall be forfeited and the Grantee shall
be obligated to return to the Company any shares previously issued under this
Award or a cash payment equal to the value of the shares at the time such shares
were sold or transferred, if the Committee determines in good faith (a) that the
Grantee has violated the terms of any non-competition, non-solicitation,
non-disclosure, or other restrictive covenant agreement with the Company and/or
one or more of its Subsidiaries or (b) that, within three (3) years of the date
the Award is settled, the Grantee (i) experiences a termination of employment
for Cause, or the Committee determines after employment termination that the
Grantee’s employment could have been terminated for Cause, (ii) engaged in
conduct that causes material financial or reputational harm to the Company or
Subsidiaries, (iii) provided materially inaccurate information related to
publicly reported financial statements of the Company and its Subsidiaries,
(iv) improperly, or with gross negligence, failed to identify, assess or report
risks material to the Company or its Subsidiaries that were within the scope of
the Grantee’s responsibility and of which the Grantee was aware or should have
been aware based on facts reasonably available to the Grantee, or (v) violated
the Company’s Code of Business Ethics and Conduct, is under investigation for a
regulatory matter due to gross negligence or willful misconduct in the
performance of the Grantee’s duties for the Company and its Subsidiaries, or
otherwise engaged in gross misconduct with respect to the Company and its
Subsidiaries.

 

10.       Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Stock issued pursuant to this Agreement. 
The Grantee shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Agreement in the possession of the Grantee in order to carry out the provisions
of this Section.

 

11.       Nontransferability.  Prior to the issuance of shares of Stock pursuant
to this Agreement, neither this Agreement nor any shares subject to this
Agreement shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Grantee, except transfer by will or by the laws of descent and
distribution.  All rights with respect to the Agreement shall be exercisable
during the Grantee’s lifetime only by the Grantee or the Grantee’s guardian or
legal representative.

 

- 6 -

--------------------------------------------------------------------------------


 

12.       Compliance with Stock Ownership Guidelines.  Except as provided in the
PHH Corporation Stock Ownership and Retention Guidelines adopted November 14,
2011, as amended or superseded from time to time (the “Guidelines”), the Grantee
may not divest shares received under the Award until the ownership requirements
of the Guidelines have been met.

 

13.       Amendments.  The Committee may amend this Agreement at any time;
provided, however, that no such amendment may adversely affect the Grantee’s
rights under this Agreement without the consent of the Grantee, except to the
extent such amendment is reasonably determined by the Committee in its sole
discretion to be necessary to comply with applicable law or to prevent a
detrimental accounting impact.  No amendment or addition to this Agreement shall
be effective unless in writing.

 

14.       Section 409A.  This Award is intended to comply with, or otherwise be
exempt from, Section 409A of the Code.  This Award shall be administered,
interpreted, and construed in a manner consistent with such Code section.  For
purposes of this Award, “termination of employment” and terms of similar import
shall be deemed to mean “separation from service” within the meaning of Code
Section 409A.  Should any provision of this Agreement or the Award be found not
to comply with, or otherwise be exempt from, the provisions of Section 409A of
the Code, it shall be modified and given effect, in the sole discretion of the
Committee and without requiring the Grantee’s consent (notwithstanding the
provisions of Section 13 above), in such manner as the Committee determines to
be necessary or appropriate to comply with, or to effectuate an exemption from,
Section 409A of the Code.

 

15.       Notices.  Any notice or communication having to do with this Agreement
must be given by personal delivery or by certified mail, return receipt
requested, (or applicable non-U.S. equivalent for notices mailed from outside
the United States) addressed, if to the Company or the Committee, to the
attention of the General Counsel of the Company at the principal office of the
Company and, if to the Grantee, to the Grantee’s last known address contained in
the personnel records of the Company.

 

16.       Binding Effect.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Grantee and the Grantee’s heirs,
executors, administrators, successors and assigns.

 

17.       Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

18.       Integrated Agreement.  The Award Notice, this Agreement and the Plan
constitute the entire understanding and agreement of the Grantee and the Company
with respect to the subject matter contained herein or therein and supersedes
any prior agreements, understandings, restrictions, representations, or
warranties among the Grantee and the Company with respect to such subject matter
other than those as set forth or provided for herein or therein.  To the extent
contemplated herein or therein, the provisions of the Award Notice and the
Agreement shall survive any settlement of the award and shall remain in full
force and effect.  The Grantee’s participation in the Plan is voluntary and has
not been induced by a promise of employment or continued employment with the
Company or a Subsidiary or affiliate of the Company.

 

- 7 -

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the terms of any restrictive covenant in effect
prior to the Grant Date of this Award shall remain in full force and effect.

 

19.       Governing Law.  This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without effect to the conflicts of laws principles
thereof.

 

20.       Authority.  The Committee shall have full authority to interpret and
construe the terms of the Plan, the Award Notice, and this Agreement.  The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive on all parties.

 

*          *          *          *          *

 

- 8 -

--------------------------------------------------------------------------------